Citation Nr: 0705249	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-17 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for skin cancer and its 
residuals, to include as secondary to exposure to ionizing 
radiation. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1957 to 
September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board notes that the veteran had originally appealed 
claims of entitlement to service connection for Charcot's 
syndrome and a respiratory condition, to include as secondary 
to exposure to ionizing radiation exposure; however, via a 
Statement in Support of Claim dated in September 2006 he 
withdrew the appeals of these claims.  Likewise, in the 
September 2006 statement he limited the issue presently on 
appeal to entitlement to service connection for skin cancer, 
to include as secondary to exposure to ionizing radiation; 
thus, effectively withdrawing his appeal of the claim of 
entitlement to service connection for skin cancer secondary 
to exposure to asbestos.  The veteran also clarified that 
residuals of skin cancer are to be included in the claim 
currently on appeal.  Moreover, the veteran withdrew his 
request for a Board hearing.  Accordingly, the only issue now 
before the Board is the issue noted on the title page of this 
decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.

The veteran claims entitlement to service connection for 
residuals of skin cancer pursuant to 38 C.F.R. § 3.311 
(2006).  He reports that from April to May 1958 he served 
aboard the USS Renville and participated in Operation 
HARDTACK I.  He states that he was on deck wearing glasses 
during each test detonation, then went below deck.  He 
indicated that during this time he was assigned to clean 
radioactive debris from the deck.  In the Statement of the 
Case, it appears that the RO has conceded that the veteran 
was exposed to radiation during this testing.  

Pursuant to 38 C.F.R. § 3.311, when a claimant contends that 
a radiogenic disease, which first became manifest after 
service though not to a compensable degree within any other 
applicable presumptive period, is the result of exposure to 
ionizing radiation in service, an assessment is made as to 
the size and nature of the radiation dose.  38 C.F.R. § 
3.311(a).  A "radiogenic disease" means a disease that may 
be induced by ionizing radiation, and includes skin cancer.  
38 C.F.R. § 3.311(b)(2).  

Medical records from Kaiser Permanente indicate that skin 
cancer, specifically basal cell carcinoma of the left lower 
extremity, was diagnosed and excised in August 1966.  VA 
examination of the skin revealed a 3cm by 1cm scar on the 
anterior left lower extremity.  Although the scar was 
described as well-healed, nontender and nondisfiguring, the 
Board finds that further development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
Defense Threat Reduction Agency (DTRA) 
provide a radiation dose estimate for the 
veteran.  In constructing the dose 
estimate, DTRA should be requested to 
consider the veteran's presence onboard 
the USS Renville during Operation HARDTACK 
I; his statement that he was on deck with 
glasses during each test detonation, then 
below deck; and that he washed radioactive 
debris from the deck.  DTRA should be 
provided with a copy of the veteran's 
statements regarding his contentions, 
including his questionnaire received at 
the RO in April 2002..

3.  Thereafter, the AMC should make a 
determination as to whether the veteran 
was exposed to ionizing radiation, and, if 
so, proceed with additional development 
prescribed by 38 C.F.R. § 3.311, including 
referral to the Under Secretary for 
Benefits.

4.  The AMC should thereafter complete any 
additional indicated development and 
readjudicate the claim of entitlement to 
service connection for residuals of skin 
cancer claimed as due to exposure to 
ionizing radiation.  If the determination 
of the claim remains unfavorable to the 
veteran, the AMC should issue a 
Supplemental Statement of the Case and 
provide the veteran an appropriate period 
of time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

